DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2018-109363, filed on 06/07/2018.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/04/2020 and 08/26/2021 were filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 4, 6 and 9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention.
Regarding claims 2, 4, 6 and 9, the claims read “wherein the controller determines the contact state of the probe with the body surface based on a degree of similarity between the at least two received waves” (Claims 2 and 4); “the comparison function is a calculation function of calculating a degree of similarity between the at least two received waves, and the determination function determines the contact state of the probe with the body surface based on the calculated degree of similarity” (Claim 6); and “wherein the comparing is calculating a degree of similarity between the at least two received waves, and in the determining, the contact state of the probe with the body surface is determined based on the calculated degree of similarity” (Claim 9). However, the term “degree of similarity” is a relative term which renders the claim indefinite. The term is not defined by the claim and the specification does not provide a standard for ascertaining the requisite degree a calculation would be considered a degree of similarity. One of ordinary skill in the art would not be reasonable appraised of the scope of the invention. When stated in this way, the “degree of similarity” reads on one or more of the following: a difference, a correlation, a cosine similarity, a Euclidean distance, a Pearson movement correlation coefficient, and the like. Therefore, it is unclear which technique is being used to perform the calculation of the degree of similarity in the context of the ultrasonic measurement device (Claim 2), the contact determination server device (Claim 4), the non-transitory computer-readable medium (Claim 6) or the contact determination method (Claim 9). The examiner recommends clarifying the scope of the term “degree of similarity” as it relates to the claimed invention.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception in the form of an abstract idea, specifically a mental process and a mathematical calculation, without significantly more. 
Regarding claims 1, 3, 5 and 7, the claim(s) recite “a controller configured to determine a contact state of the probe with the body surface, wherein the controller determined the contact state of the probe with the body surface by comparing at least two received waves acquired through transmission and reception of ultrasonic waves by the probe at different times” (Claims 1 and 3); “a comparison function of comparing at least two received waves acquired through transmission and reception of ultrasonic waves by the probe at different times; and a determination function of determining the contact state of the probe with the body surface based on a result of the comparison function” (Claim 5); and “comparing at least two received waves acquired through transmission and reception of ultrasonic waves by the probe at different times; and determining the contact state of the probe with the body surface based on a result of the comparing” (Claim 7). 
Following step 2A of the two-prong analysis, it was determined that this judicial exception is not integrated into a practical application because it merely provides instructions to implement an abstract idea on a generic computer. The limitations listed above, under broadest reasonable interpretation cover performance of the limitation in the mind, but for the recitation of generic computer components, and/or read on determining the contact state of the probe with the body surface by visual inspection performed by a user. If a claim limitation, under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components (i.e. a processor), then is falls within the “mental processes” grouping of abstract ideas.
Following step 2B of the two-prong analysis, it was determined that the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it simply recites “the controller determines the contact state of the probe with the body surface based on a degree of similarity between the at least two received waves” (Claim 2) which represents a mathematical calculation used to perform the determination of the contact state of the probe, and thus represents insignificant extra-solution activity which can be practically performed within the mind and/or by the user through the use of pen/paper.
Regarding claims 2, 4, 6 and 8-9, these claims which depend directly or indirectly from claims 1, 3, 5 and 7, respectively, are also rejected due to their dependency. Furthermore, these claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these claims merely recite “the controller determines the contact state of the probe with the body surface based on a degree of similarity between the at least two received waves” (Claims 2 and 4); “the comparison function is a calculation function of calculating a degree of similarity between the at least two received waves, and the determination function determined the contact state of the probe with the body surface based on the calculated degree of similarity” (Claim 6); “acquiring at least two received waves through transmission and reception of ultrasonic waves by the probe at different times” (Claim 8) and “the comparing is calculating a degree of similarity between the at least two received waves, and in the determining, the contact state of the probe with the body surface is determined based on the calculated degree of similarity” (Claim 9) which represent steps that can be practically performed within the mind (i.e. as a mental process to perform a mathematical calculation) and/or provide further information regarding the data that is acquired to calculate the contact state of the probe.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ishikawa et al. US 20140037168 A1 “Ishikawa”.
Regarding claims 1 and 3, Ishikawa teaches “An ultrasonic measurement device comprising: a probe configured to be attached to a body surface of a subject while being in contact with the body surface, transmit ultrasonic waves into a body of the subject, and receive reflected waves of ultrasonic waves” (Claim 1) and “A contact determination server device communicable, through a network, with a terminal device including a probe, the probe being configured to be attached to a body surface of a subject while being in contact with the body surface, transmit ultrasonic waves into a body of the subject, and receive reflected waves of ultrasonic waves, the contact determination server device being configured to receive reflected waves transmitted from the terminal device, the contact determination server device comprising:” (Claim 3) (“FIG. 1 is a block diagram showing the functional arrangement of an image processing system according to this embodiment. An image processing apparatus 100 is connected to a medical image capturing apparatus 110; an ultrasonic image capturing apparatus 120, a position and orientation measurement apparatus 130” [0031]. Therefore, since the image processing apparatus 100 includes an ultrasonic image capturing apparatus 120, the image processing apparatus 100 constitutes an ultrasonic measurement device. 
Additionally, regarding a contact determination server device communicable, through a network with a terminal device including a probe, Ishikawa discloses “FIG. 2 is a block diagram showing the apparatus arrangement of the image processing system according to the first embodiment. The image processing system includes the medical image capturing apparatus 110, a medical image recording apparatus 220, and the ultrasonic image capturing apparatus 120 via a local area network (LAN) 200, and the position and orientation measurement apparatus 130” [0040]. Since the local area network (LAN) 200 makes “it possible to directly obtain medical image data of the like from the medical image capturing apparatus 110” [0043] and is shown in connection with the ultrasonic image capturing apparatus in FIG. 2, the LAN constitutes a contact determination server device communicable through a network with a terminal device including a probe which is configured to receive reflected waves transmitted from the terminal device.);
Furthermore, regarding a probe, Ishikawa discloses “Assume that the ultrasonic image capturing apparatus 120 obtains a two-dimensional B-mode ultrasonic image by imaging a predetermined two-dimensional region of an object by ultrasonically imaging the inside of the object  upon bringing an ultrasonic probe (not shown), which transmits and received ultrasonic waves used for ultrasonic imaging, into contact with the object” [0031]. Therefore, the device (i.e. image processing apparatus 100) includes a probe configured to be attached to a body surface of a subject while being in contact with the body surface, which is configured to transmit ultrasonic waves into a body of the subject, and receive reflected waves of ultrasonic waves.);
“a controller configured to determine a contact state of the probe with the body surface, (Claims 1 and 3) (“The contact state discrimination unit 1004 discriminates a contact portion and a noncontact portion between the probe imaging surface and the object by processing the obtained ultrasonic image” [0036]. Since the contact state discrimination unit 1004 discriminates (i.e. determines a contact portion and a noncontact portion between the probe imaging surface and the object, the contact state discrimination unit 1004 constitutes a controller configured to determine a contact state of the probe with the body surface.);
“wherein the controller determines the contact state of the probe with the body surface by comparing at least two received waves acquired through transmission and reception of ultrasonic waves by the probe at different times” (Claims 1 and 3) (“Other than this, the apparatus may estimate contact or noncontact by, for example, capturing an ultrasonic image in advance in a state in which the probe imaging surface 501 is separate from the surface 503 of the object, calculating a difference image between the ultrasonic image and a currently captured ultrasonic image, and performing estimation based on the difference image” [0061]. In order to calculate a difference image between the ultrasonic image and a currently captured ultrasonic image, the contact state discrimination unit 1004 must have performed the step of comparing at least two received waves (i.e. corresponding to the ultrasonic image and the currently captured ultrasonic image, respectively) acquired through transmission and reception of ultrasonic waves by the probe at different times.).
Regarding claims 2 and 4, due to their dependence on claims 1 and 3, respectively, these claims inherit the references disclosed therein. That being said, Ishikawa teaches “wherein the controller determines the contact state of the probe with the body surface based on a degree of similarity between the at least two received waves” (“Other than this, the apparatus may estimate contact or noncontact by, for example, capturing an ultrasonic image in advance in a state in which the probe imaging surface 501 is separate from the surface 503 of the object, calculating a difference image between the ultrasonic image and a currently captured ultrasonic image, and performing estimation based on the difference image” [0061]. A difference image defines a degree of similarity between images, in this case the ultrasonic image and a currently captured ultrasonic image. Therefore, in order to calculate a difference image between the ultrasonic image and a currently captured ultrasonic image to estimate contact between the probe imaging surface 501 and the surface 503 of the object, the contact state discrimination unit 1004 must have determined the contact state of the probe with the body surface based on a degree of similarity (i.e. the difference) between the at least two received waves (i.e. corresponding to the ultrasonic images).).
Regarding claim 5, Ishikawa teaches “A non-transitory computer-readable medium storing a contact determination program for determining a contact state of a probe with a body surface of a subject, the probe being configured to be attached to the body surface while being in contact with the body surface, transmit ultrasonic waves into a body of the subject, and receive reflected waves of ultrasonic waves, the contact determination program including instructions for causing a computer to perform functions, the functions comprising” (“The overall processing operation performed by the image processing apparatus 100 will be described in detail next with reference to the flowchart of FIG. 3. This embodiment is implemented by making the CPU 211 execute programs which are stored in the main memory 212 and implement the functions of the respective units” [0045]. In order for the CPU 211 to execute programs which are stored in the main memory 212, the device must have included a non-transitory computer-readable medium storing a contact determination program for determining a contact state of a probe with a body surface of a subject.
Furthermore, regarding a probe, Ishikawa discloses “Assume that the ultrasonic image capturing apparatus 120 obtains a two-dimensional B-mode ultrasonic image by imaging a predetermined two-dimensional region of an object by ultrasonically imaging the inside of the object  upon bringing an ultrasonic probe (not shown), which transmits and received ultrasonic waves used for ultrasonic imaging, into contact with the object” [0031]. Therefore, the device (i.e. image processing apparatus 100) includes a probe configured to be attached to a body surface of a subject while being in contact with the body surface, which is configured to transmit ultrasonic waves into a body of the subject, and receive reflected waves of ultrasonic waves.);  );
“a comparison function of comparing at least two received waves acquired through transmission and reception of ultrasonic waves by the probe at different times”; and “a determination function of determining the contact state of the probe with the body surface based on a result of the comparison function” (“Other than this, the apparatus may estimate contact or noncontact by, for example, capturing an ultrasonic image in advance in a state in which the probe imaging surface 501 is separate from the surface 503 of the object, calculating a difference image between the ultrasonic image and a currently captured ultrasonic image, and performing estimation based on the difference image” [0061]. A difference image defines a degree of similarity (i.e. a comparison function) between images, in this case, the ultrasonic image and a currently captured ultrasonic image. Therefore, in order to calculate a difference image between the ultrasonic image and a currently captured ultrasonic image to estimate contact between the probe imaging surface 501 and the surface 503 of the object, non-transitory computer-readable medium storing a contact determination program must have included instructions for causing a computer to perform functions comprising: a comparison function of comparing at least two received waves acquired through transmission and reception of ultrasonic waves by the probe at different times and a determination function of determining the contact state of the probe with the body surface based on a result of the comparison function.).
Regarding claim 6, due to its dependence on claim 5, this claim inherits the references disclosed therein. That being said, Ishikawa teaches “the comparison function is a calculation function of calculating a degree of similarity between the at least two received waves, and the determination function determines the contact state of the probe with the body surface based on the calculated degree of similarity” (“Other than this, the apparatus may estimate contact or noncontact by, for example, capturing an ultrasonic image in advance in a state in which the probe imaging surface 501 is separate from the surface 503 of the object, calculating a difference image between the ultrasonic image and a currently captured ultrasonic image, and performing estimation based on the difference image” [0061]. A difference image defines a degree of similarity (i.e. a comparison function) between images, in this case, the ultrasonic image and a currently captured ultrasonic image. Therefore, in order to calculate a difference image between the ultrasonic image and a currently captured ultrasonic image to estimate contact between the probe imaging surface 501 and the surface 503 of the object, non-transitory computer-readable medium storing a contact determination program must have included instructions for causing a computer to perform functions comprising a comparison function of comparing at least two received waves acquired through transmission and reception of ultrasonic waves by the probe at different times and a determination function of determining the contact state of the probe with the body surface based on a result of the comparison function.).
Regarding claim 7, Ishikawa teaches “A contact determination method for determining a contact state of a probe with a body surface of a subject, the probe being configured to be attached to the body surface while being in contact with the body surface, transmit ultrasonic waves into a body of the subject, and receive reflected waves of ultrasonic waves, the method comprising:” (“The overall processing operation performed by the image processing apparatus 100 will be described in detail next with reference to the flowchart of FIG. 3. This embodiment is implemented by making the CPU 211 execute programs which are stored in the main memory 212 and implement the functions of the respective units” [0045]. As shown in FIG. 3, the flowchart provides the method for operating the image processing apparatus 100 (i.e. the ultrasonic measurement device). Furthermore, the method includes step S306 in which contact state determination processing is performed (see [0063]). 
Furthermore, regarding a probe, Ishikawa discloses “Assume that the ultrasonic image capturing apparatus 120 obtains a two-dimensional B-mode ultrasonic image by imaging a predetermined two-dimensional region of an object by ultrasonically imaging the inside of the object  upon bringing an ultrasonic probe (not shown), which transmits and received ultrasonic waves used for ultrasonic imaging, into contact with the object” [0031]. Therefore, the device (i.e. image processing apparatus 100) includes a probe configured to be attached to a body surface of a subject while being in contact with the body surface, which is configured to transmit ultrasonic waves into a body of the subject, and receive reflected waves of ultrasonic waves.); 
“comparing at least two received waves acquired through transmission and reception of ultrasonic waves by the probe at different times”; and “determining the contact state of the probe with the body surface based on a result of the comparing” (“Other than this, the apparatus may estimate contact or noncontact by, for example, capturing an ultrasonic image in advance in a state in which the probe imaging surface 501 is separate from the surface 503 of the object, calculating a difference image between the ultrasonic image and a currently captured ultrasonic image, and performing estimation based on the difference image” [0061] and “In step S306, the alignment mode determination unit 1005 switches the following processes in accordance with the contact state between the probe imaging surface 501 and the surface 503 of the object. That is, if the overall probe imaging surface 501 is separate from the surface 503 of the object, the process advances to step S310. If the overall probe imaging surface 501 is in contact with the surface 503, the process advances to step S307. If a portion of the probe imaging surface 501 is in contact with the surface 503, the process advances to step S308. […] More specifically, if all variables S.sub.j (1.ltoreq.j.ltoreq.N.sub.p) each recorded as information indicating contact or noncontact with respect to the probe imaging surface 501 and obtained in step S305 are 0 (noncontact), the process advances to step S310. If all the variables S.sub.j (1.ltoreq.j.ltoreq.N.sub.p) are 1 (contact), the process advances to step S307” [0063]. In order to estimate contact between the probe imaging surface 501 and the surface 503 of the object by calculating a difference image and determine contact and noncontact (i.e. as suggested in [0063]), the method had to perform the step of comparing at least two received waves acquired through transmission and reception of ultrasonic waves by the probe at different times and determining the contact state of the probe with the body surface based on a result of the comparing.).
Regarding claim 8, due to its dependence on claim 7, this claim inherits the references disclosed therein. That being said, Ishikawa teaches “acquiring at least two received waves through transmission and reception of ultrasonic waves by the probe at different times” (“Other than this, the apparatus may estimate contact or noncontact by, for example, capturing an ultrasonic image in advance in a state in which the probe imaging surface 501 is separate from the surface 503 of the object, calculating a difference image between the ultrasonic image and a currently captured ultrasonic image, and performing estimation based on the difference image” [0061]. In order to calculate a difference between the ultrasonic image and a currently captured ultrasonic image, at least two received waves had to have been acquired through transmission and reception of ultrasonic waves by the probe at different times. Therefore, the method carried out by the device performs the step of acquiring at least two received waves through transmission and reception of ultrasonic waves by the probe at different times.).
Regarding claim 9, due to its dependence on claim 7, this claim inherits the references disclosed therein. That being said, Ishikawa teaches “wherein the comparing is calculating a degree of similarity between the at least two received waves, and in the determining, the contact state of the probe with the body surface is determined based on the calculated degree of similarity” (“Other than this, the apparatus may estimate contact or noncontact by, for example, capturing an ultrasonic image in advance in a state in which the probe imaging surface 501 is separate from the surface 503 of the object, calculating a difference image between the ultrasonic image and a currently captured ultrasonic image, and performing estimation based on the difference image” [0061]. A difference image defines a degree of similarity between images, in this case the ultrasonic image and a currently captured ultrasonic image. Therefore, in order to calculate a difference image between the ultrasonic image and a currently captured ultrasonic image to estimate contact between the probe imaging surface 501 and the surface 503 of the object, the contact state discrimination unit 1004 carrying out the method must have calculated a degree of similarity between the at least two received waves and determined the contact state of the probe with the body surface based on the calculated degree of similarity (i.e. the difference) between the at least two received waves (i.e. corresponding to the ultrasonic images).).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hirota et al. US 20130338478 A1 “Hirota” is pertinent to the applicant’s disclosure because it recites “The contact state judging means 26 calculates a degree of similarity between the ultrasound image generated by the imaging means 23 and the reference image, for example. The contact state judging means 26 judges that the probe 11 is not in contact with the subject when the degree of similarity between the two ultrasound images is a predetermined threshold value or greater” [0071].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SEBASTIAN whose telephone number is (571)272-6190. The examiner can normally be reached Mon.- Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.E.S. /Examiner, Art Unit 3793                                                                                                                                                                                                        

/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793